Opinion issued September 24, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00535-CR
                           ———————————
                      IN RE JASON T. PEGUES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      In this original proceeding, relator, Jason T. Pegues, seeks mandamus relief

compelling the trial court to rule on a motion for DNA testing. The petition for

writ of mandamus is DENIED. All pending motions are DENIED AS MOOT.



                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).